DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment received on 11/08/2022 has been entered and made of record.
Previous rejection of claims 5 and 19 on 35 U.S.C. 112(b) has been overcome in view of applicant's amendments/remarks and is hereby withdrawn. 

Response to Arguments/Remarks
Applicant's arguments filed on 11/08/2022 with respect to claim 1 have been fully considered but they are not persuasive.

Applicant argues that “Li teaches that in all instances a region of interest is detected in a picture of the lens, and the region of interest is processed to produce a modified image (see Li, Abstract, FIG. 4, Claims 1, 14, 15 and 16). The modified image is then used to make a lens opacity quality determination. This is unlike the claimed invention, where the one or more captured images are not modified prior to making the lens opacity qualities based on the unmodified images”. 

Examiner's response – Li’s method takes a captured image as input and generates as output a grade of cortical cataract (see Abstract, pg. [0064]). In other words, the input images to Li’s opacity detection system are original captured images that are unmodified. Selecting/processing a ROI are only steps performed on the input image to determine the grade of cataract. 
In fact, the same applies to both the Bailey reference (Fig. 5) and the instant application (Fig. 5), wherein a captured image (502), unmodified, is subject to a sequence of processing steps to generate a final result (i.e., “Optical Quality of the eye”). 
In view of this reasonable interpretation of the claim and the prior art, the Examiner respectfully submits that the rejections set forth below are proper. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:   
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 14-16, 18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey (US 2016/0128559, IDS), and in view of Li et al. (hereafter referred to as ‘Li’, US 2011/0091084, IDS).   

Regarding claim 1, Bailey discloses a method of making a determination about an eye comprising: 
capturing, using an image capture device, one or more images of the eye of a subject (Figs. 1&2), wherein each said image is captured using only ambient lighting conditions and wherein non-relevant reflections from the eye of the subject are managed while capturing the one or more images (pg. [0008]); 
determining, using a computing device in communication with the image capture device, pg. [0008], determining various intensity values from pixels located within a pupil), wherein each of the one or more images of the eye of the subject are unmodified after their capture (please see the “Response to Arguments/Remarks”
section above); and 
making a determination about a presence and/or severity of a cataract, optical distortion or opacity of the eye based on the one or more lens opacity qualities (pg. [0009]-[0011], determine about a presence of optical distortion such as hyperopia, myopia and astigmatism).
Bailey is silent on determining lens opacity qualities.
Li discloses detecting lens opacity qualities for the determination of presence/severity of cataracts, which are the leading cause of blindness (Abstract, pg. [0001], [0010]).
Both Bailey and Li are directed to detecting optical quality of the eye, and lens opacity qualities are important indicators of presence/severity of cortical cataracts (Li, pg. [0002], [0010]). Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to use Bailey’s approach for cataracts detection, which involves determining lens opacity qualities, and yield the invention as described in claim 1. This combination (modification) could be made using known methods with no changes to the operating principles of either reference to produce the predictable results of detecting/grading cataracts using images captured under ambient lighting conditions, which is readily available light where no emitter of light is shined into the eye (Bailey, pg. [0003]).

Regarding claim 2, Bailey in view of Li discloses the method of claim 1. Bailey’s method (Bailey, pg. [0008]) of making a determination about an eye includes, 
determining an overall intensity of light from a plurality of pixels located within the portion of the pupil of the eye of the subject captured in the image;
determining a first intensity of a first color from the plurality of pixels located within the portion of the pupil of the eye of the subject captured in the image; 
determining a second intensity of a second color from the plurality of pixels located within the portion of the pupil of the eye of the subject captured in the image; 
comparing a relative intensity of the first color and a relative intensity of the second color; and 
making the determination about the eye in each of the one or more images of the eye of the subject based upon the reflected ambient light, wherein said comparison and said overall intensity are used to make the determination 
The only difference between Bailey and claim 2 is that Bailey uses said comparison and said overall intensity to make the determination of hyperopia, myopia and astigmatism (Bailey, pg. [0010]-[0011]), whereas claim 2 requires using said comparison and said overall intensity to make the determination of cataract (lens opacity quality).  
Since cataracts also result in pixel intensity change (see for example Li, Fig. 1 or 4), a person having ordinary skill in the art would have been motivated to apply the same Bailey method to the detection/grading of cataracts (which is associated with lens opacity quality) and yield the invention as described in claim 2. This combination (modification) could be made using known methods with no changes to the operating principles of either reference to produce the predictable results of detecting/grading cataracts using images captured under ambient lighting conditions, which is readily available light where no emitter of light is shined into the eye (Bailey, pg. [0003]).

Regarding claim 4, Bailey in view of Li discloses the method of claim 2, wherein making the determination about the one or more lens opacity qualities in each of the one or more images of the eye of the subject about the eye of the subject comprises making a determination based at least in part on a brightness and one or more colors of the reflected ambient light (Bailey, pg. [0006], [0049] “overall brightness and the intensity of one or more colors of the reflected ambient light can be used to make the determination about the eye”. Please refer to analysis of claim 2 on combining teachings of Li with that of Bailey).

Regarding claim 14, Bailey in view of Li discloses the method of claim 1, wherein the image capture device and the computing device comprise a smartphone (Bailey, pg. [0013]).

Claims 15-16, 18 and 28 have been analyzed and are rejected for the same reasons as outlined above regarding claims 1-2, 4 and 14, respectively. Bailey’s system comprises image capturing device, memory and processor (Bailey, Fig. 1, pg. [0047]).


Claims 3, 5, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey (US 2016/0128559) in view of Li (US 2011/0091084), and further in view of Chu et al. (hereafter referred to as “Chu”, US 2017/0118403).   

Regarding claim 3, Bailey in view of Li discloses the method of claim 2, further comprising determining, using the computing device, a parameter parameter Bailey, pg. [0070], ambient light levels ("LuminanceAmbient") is the parameter. Intensity of green "GreenPixel" is adjusted by the ambient light levels:  2 *GreenPixel *LuminanceAmbient).
Bailey in view of Li does not explicitly disclose that the parameter is color temperature.
Chu discloses determining environmental parameters such as illumination and color temperature based on eye information such as color of sclera (Chu, pg. [0010]). The determined parameters may be used for adjusting exposure time, sensor sensitivity, gains of different color channels, and/or automatic white balance processing, in order to obtain a higher quality image (Chu, pg. [0002], [0010]). 
 As stated in Chu (pg. [0002]): “environmental parameters such as illumination and color temperature always vary with the environment, while such environmental parameters have a direct influence on image capture”. Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Chu with that of Bailey in view of Li to yield the invention as described in claim 3, in that the captured image be first calibrated to avoid incorrect brightness or tone (Chu, pg. [0002]). Operations such as adjusting exposure time, sensor sensitivity, gains of different color channels and/or white balance processing (Chu, pg. [0002], [0010]) will results in changes to “overall intensity of light, the first intensity of the first color or the second intensity of the second color”.

Regarding claim 5, please refer to analysis of claim 3. The calibration operations disclosed in Chu such as adjusting exposure time, sensor sensitivity, gains of different color channels and/or white balance processing based on determined color temperature (Chu, pg. [0002], [0010]) will results in adjustment to brightness of the reflected ambient light. 

Claims 17 and 19 have been analyzed and are rejected for the same reasons as outlined above regarding claims 3 and 5, respectively. 

Examiner’s note
Applicant is encouraged to schedule a telephone interview with the Examiner to discuss any issues related to the claimed invention and the references cited in the current/previous Office Action(s). The Examiner can be reaches at (571)270-5363 (email: Li.Liu2@USPTO.GOV).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LI LIU/Primary Examiner, Art Unit 2666